EXHIBIT 10.1

 

RESIGNATION, SEPARATION OF EMPLOYMENT

AND GENERAL RELEASE AGREEMENT

 

RESIGNATION, SEPARATION OF EMPLOYMENT AND GENERAL RELEASE AGREEMENT (the
Agreement) dated as of March 1, 2005 between FactSet Research Systems Inc., a
Delaware corporation (the Company), and Ernest S. Wong (Executive).

 

WITNESSETH:

 

WHEREAS, the Executive is currently employed by the Company in the capacity of
Chief Financial Officer (CFO);

 

WHEREAS, the Company and the Executive have mutually agreed that the Executive
will resign from his position as CFO of the Company (and any other officer
positions he currently holds at the Company), effective as of March 1, 2005 (the
Resignation Date), but will serve in a transition capacity assisting the new CFO
from March 1, 2005 through March 31, 2005 and thereafter remain an employee of
the Company through December 30, 2005 or such earlier date as may be mutually
agreed by the Company and the Executive;

 

NOW, THEREFORE, in consideration of the mutual promises and agreements
hereinafter set forth the sufficiency of which is hereby acknowledged, the
Company and the Executive agree as follows:

 

Resignation. Effective as of the Resignation Date, the Executive shall resign
from the Executive’s position as CFO of the Company and from all other officer
positions which the Executive may hold with the Company, its subsidiaries or
affiliates, and the Company accepts such resignation.

 

Status. From the Resignation Date through December 30, 2005 unless earlier
terminated as provided herein (the Termination Date), the Executive shall remain
on the payroll of the Company as a non-officer employee providing such services
to the Company as the Company may reasonably request from time to time.

 

Payments.

 

Upon signing of this Agreement, the Executive shall receive a lump sum payment
in the amount of $112,500.00 to be paid no later than March 4, 2005. The
Executive shall continue to receive base salary payments through the Termination
Date payable in bi-weekly installments commencing with the pay period ending
March 11, 2005 and running through the pay period ending December 30, 2005, as
follows:

 

for each remaining bi-weekly pay period through the bi-weekly pay period ending
March 25 2005, the Executive shall be paid $8,653.85;

 

for the bi-weekly pay period ending April 8, 2005, the Executive shall be paid
$7,211.54; and

 

for the bi-weekly pay period ending April 22, 2005 and for each subsequent
bi-weekly pay period through the bi-weekly pay period ending as of the
Termination Date, the Executive shall be paid $5,769.23.

 



--------------------------------------------------------------------------------

On the Termination Date, the Executive will receive a lump sum payment equal to
$5,481.30, plus, if the Termination Date is prior to December 30, 2005,
$1,827.10 for each month by which the Termination Date precedes December 30,
2005 (prorated for partial months).

 

All payments will be made to the Executive on or prior to the Termination Date
to the extent reasonably practicable but in no event later than December 30,
2005. All payments will be subject to applicable withholding taxes.

 

Stock Options. The Executive shall continue to vest in his currently outstanding
stock options through the Termination Date. Once vested, a vested option shall
remain exercisable until three (3) months following the Executive’s Termination
Date in accordance with the terms of the Company’s option plans. If termination
of the Executive’s employment prior to the Termination Date is due to the
Executive’s death or disability, then the vested option shall remain exercisable
for twelve (12) months after the date of the Executive’s termination due to
death or disability or such longer period as may be provided under the
applicable stock option plan and/or award agreements. The terms of the Company’s
option plans and the option agreements issued thereunder shall govern.

 

Benefits. The Executive will continue to be eligible to participate in the
Company’s health, life and disability insurance programs he participates in as
of the date of this Agreement through the Termination Date. After the
Termination Date, the Executive will be covered under the Consolidated Omnibus
Budget Reconciliation Act of 1986, as amended (COBRA), and, if the Executive
elects COBRA coverage, the Executive shall be responsible for all premium
payments to be made for continuation of health coverage under COBRA.

 

Termination of Employment Prior to the Termination Date Due to the Executive’s
Death or Disability. In the event that the Executive’s employment with the
Company is terminated prior to the Termination Date due to the Executive’s death
or disability (within the meaning of the Company’s long-term disability plan),
the balance of the salary payments described in Section 3 above (excluding
section 3(b) in the event of termination due to disability) shall be paid to the
Executive or, in the case of the Executive’s death, to the Executive’s spouse
(or, if the Executive’s spouse does not survive him, to the legal representative
of the Executive’s estate), in a lump sum.

 

Termination by the Company or the Executive For Any Reason Other Than Death or
Disability Prior to the Termination Date. In the event that the Executive’s
employment with the Company is terminated prior to December 30, 2005 by the
Company or the Executive for any reason other than the Executive’s death or
disability (as defined in Section 6 above), (i) the Executive shall be entitled
to any earned but unpaid salary payments through the date of his termination;
(ii) the Executive shall receive, in a lump sum payment, all remaining salary
and other payments otherwise payable (but for such termination) through the
payroll period ending December 30, 2005 as provided in Section 3 hereof; (iii)
the Executive shall receive the lump sum payment provided in Section 3(b)
hereof; (iv) the Executive’s health, life and disability coverage shall cease as
of the Termination Date, subject to any applicable COBRA rights and to any other
applicable assumption or continuation rights (if any) that the Executive may
have; and (v) all options not currently vested as of the Termination Date shall
be forfeited by the Executive as of such date, and all vested options as of such
Termination Date shall remain vested and exercisable and shall be governed by
the terms of the applicable stock option plan and/or award agreements governing
such options under such termination conditions.

 

Return of Company Property. The Executive agrees that prior to the Termination
Date, the Executive will return all property of the Company which is then in his
possession, including, but not limited to, any laptop computer, documents,
contracts, agreements, correspondence, plans, photographs,

 

2



--------------------------------------------------------------------------------

books, notes, electronically stored data and all copies of the foregoing,
provided that the Executive shall be entitled to retain copies of any documents
or records relating to his employment by the Company or his compensation and
benefits as an employee of the Company, as well as any personal files or
journals. In the event that the Executive should subsequently discover that he
inadvertently failed to return any property to the Company, he shall then
promptly do so.

 

Confidentiality. The Executive agrees that he will not disclose or cause to be
disclosed any confidential non-public information or documents relating to the
operations or business of the Company. The Company and the Executive shall keep
the terms of this Agreement confidential. However, nothing herein shall prevent
the Company or the Executive from disclosing the terms of this Agreement if
required to do so under applicable law or regulation or by a court of competent
jurisdiction, or preclude the Executive from discussing such terms or any
related issue or matter with his attorney, accountant, other professional
advisor, spouse or prospective employer, provided that each such person with
whom the Executive discusses such terms or related issue or matter agrees to be
bound by this confidentiality provision.

 

No Disparagement; Reference. The Executive agrees that he will not make any
negative, disparaging or derogatory statements to anyone, whether oral or
written, with respect to the Company, including, but not limited to, statements
with respect to the Company’s products or services or with respect to any of the
Company’s current or former officers, directors, employees, attorneys and
accountants. The Company will not disparage or denigrate the Executive. Each
party’s obligations under this Section 10 shall be subject to the last sentence
of Section 9 hereof. However, nothing herein shall preclude either party hereto
from responding to any regulatory or legal inquiry.

 

Waiver and Release.

 

Waiver and Release by the Executive. Subject to the exceptions set forth below,
the Executive, on behalf of himself and all heirs, personal representatives, and
assigns, forever and unconditionally waives, releases and discharges the
Company, its parent and subsidiary corporations, predecessors and successors and
their respective subsidiaries and affiliates and, in their capacities as such,
their respective officers, directors, employees, stockholders, agents and
representatives (each a Releasee and together, the Releasees) from any and all
claims (including, but not limited to, those relating to attorney fees), whether
known or unknown, and regardless of type, cause or nature, which the Executive
had, now has, or hereafter may have, arising from the Executive’s employment
with the Company to date or his termination therefrom as provided under this
Agreement, including, without limitation, all claims arising in relation to
salary, vacation, insurance, bonus, equity (including, but not limited to, all
outstanding options granted to the Executive pursuant to the stock option plans
and/or award agreements of the Company, its parent or subsidiary corporations or
affiliates or otherwise) and all other benefit plans, all federal and state
anti-discrimination (including the Age Discrimination in Employment Act (ADEA)),
civil rights and human rights laws; provided, however, that this waiver and
release shall not apply with respect to a claim arising in the future to the
extent that such waiver and release would be contrary to applicable law
(including, without limitation, ADEA). Notwithstanding the foregoing, the
Executive does not waive any rights that the Executive had, now has or may
hereafter have to enforce the payment and other terms of this Agreement
(including, without limitation, Sections 3 through 7 above), or any vested
rights that the Executive has under the Company’s employee benefit plans
(including, without limitation, the 401(k) Plan). The Executive’s right to
receive the protection of indemnification and/or contribution as an officer,
director and/or employee of the Company with respect to any liability incurred
by the Executive as an officer, director or employee of the Company, as well as
the Executive’s right to coverage under any Company liability insurance policies
is expressly excluded from the foregoing release and, in each case, shall remain
in effect.

 

3



--------------------------------------------------------------------------------

Waiver and Release by the Company. The Executive represents to the Company that
he has not knowingly engaged in any activity in connection with his employment
by the Company that would give rise to a claim by the Company, its affiliates
and their respective shareholders against the Executive. Subject to the accuracy
of the Executive’s representation, the Company, on behalf of itself and its
parent and subsidiary corporations, and predecessors, successors and assigns,
hereby forever and unconditionally waives, releases and discharges Executive and
his heirs, personal representatives and assigns from any and all claims, whether
known or unknown, and regardless of the type, cause or nature, that the Company
and its parent and subsidiary corporations, and predecessors and successors and
assigns had, now have or may hereafter have against the Executive arising from
the Executive’s employment with the Company to date or his termination therefrom
as provided under this Agreement, except to the extent that such waiver would be
contrary to applicable law.

 

Second Waiver and Release. The Executive and the Company agree to provide to
each other a second waiver and release as of the Termination Date on the same
terms as provided in this Section 11 covering the period from the date hereof
through the Termination Date.

 

The Executive’s and the Company’s Representations and Promises.

 

Pursuit of Released Claims: The Executive represents that he has not and will
not in the future file any lawsuit, complaint, or charge against any Releasee
based on the claims released in this Agreement, subject to the exceptions set
forth in Section 11 above. The Company represents that it has not and will not
in the future file any lawsuit, complaint, or charge against the Executive based
on the claims released in this Agreement, subject to the exceptions set forth in
Section 11 above.

 

Ownership of Claims: The Executive has not assigned or transferred any claim the
Executive is releasing, nor will the Executive do so or attempt to do so. The
Company (and its parent corporation, subsidiaries, affiliates, predecessors,
successors and assigns) has not assigned or transferred any claim the Company
(or any such other entity) is releasing, nor will the Company (or any such other
entity) do so or attempt to do so.

 

Non-Admission of Liability: Each party agrees not to assert that this Agreement
is an admission of guilt or wrongdoing since the releasees do not believe or
admit that any of them has done anything wrong.

 

Implementation: The Executive and the Company each agree to sign any documents
and do anything else that is reasonably necessary in the future to implement
this Agreement.

 

ADEA Release Requirements Have Been Satisfied: The Executive acknowledges and
agrees that the payments provided by the Company are in part consideration for
the waivers and release by the Executive under Section 11 of any and all claims
that he may have or allege to have under ADEA with respect to his service to
date. The Executive understands that this Agreement had to meet certain
requirements to validly release any ADEA claims the Executive might have had,
and the Executive represents that all such requirements were satisfied. These
requirements are (1) that the Executive entering into this Agreement had to be
knowing and voluntary (i.e., free from fraud, duress, coercion, or mistake of
fact); (2) this Agreement had to be in writing and understandable; (3) the
Agreement had to explicitly waive current ADEA claims; (4) the Agreement could
not have waived future ADEA claims; (5) the Agreement must have been paid for
with something to which the Executive was not already entitled; (6) the Company
had to advise the Executive in writing to consult an attorney; and (7) the
Company had to give the Executive a reasonable period of time in which to
consider his ADEA release.

 

4



--------------------------------------------------------------------------------

Consequences of Violating the Executive’s or the Company’s Representations and
Promises. Without limiting the rights either party may have hereunder, the
Executive and the Company each agrees to pay any and all reasonable attorneys’
fees that the other may incur as a result of the knowing breach of a
representation or promise made in this Agreement not to sue a releasee over a
released claim, or if any representation made in this Agreement was knowingly
and materially false when made.

 

Acknowledgement. The Executive acknowledges that, before signing this Agreement,
the Executive was given at least 21 days to review and consider this Agreement.
The Executive further acknowledges that: (a) the Executive took advantage of
this period to consider this Agreement before signing it; (b) the Executive
carefully read this Agreement; (c) the Executive fully understands it; (d) the
Executive is entering into it voluntarily; and (e) the Executive is receiving
valuable consideration in exchange for his execution of the waiver and release
provided in Section 11 hereof which he would not otherwise be entitled to
receive. The Executive further acknowledges that the Company strongly encouraged
him to discuss this Agreement with an attorney before signing it and that, to
the extent that the Executive deemed it appropriate, the Executive did so.

 

Entire Agreement. This Agreement is the entire agreement between the Executive
and the Company with respect to the subject matter herein; it may not be
modified or canceled in any manner except by a writing signed by both parties.
The Executive acknowledges that the Company has made no promises to him other
than those found in this Agreement. Nothing herein should be construed as
affecting the Company’s and the Executive’s respective rights and obligations
under the options to acquire Company stock which were previously awarded to the
Executive by the Company. If any provision of this Agreement is found to be
unenforceable, all other provisions will remain fully enforceable.

 

Cooperation on Tax Consequences. In the event that it is determined that any
payment or benefit provided hereunder would subject the Executive or the Company
to any adverse tax consequences under Section 409A of the Internal Revenue Code
of 1986, as amended, the Company and the Executive shall use their reasonable
best efforts to restructure the affected payment or benefit to such adverse tax
consequences, provided that any such restructuring does not increase the cost to
the Company of providing such payment or benefit.

 

Successors. This Agreement binds the Executive and his heirs, administrators,
representatives, executors, successors, and assigns, and the Company and its
parent corporation, predecessors, successors and assigns and will inure to the
benefit of all releasees and their respective heirs, administrators,
representatives, executors, successors, and assigns.

 

Headings. The section headings contained herein are for reference purposes only
and shall not in any way affect the meaning or interpretation of this Agreement.

 

Governing Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Connecticut without
regard to conflicts of law principles of such state.

 

Arbitration of Claims.

 

Arbitrable Claims or Disputes: The Company and the Executive agree to resolve
any claims they may have with each other (except, if either the Executive or the
Company so elects, any dispute for which injunctive relief is a principal
remedy) through final and binding arbitration in accordance with this section.
The Executive also agrees to resolve in accordance with this section any

 

5



--------------------------------------------------------------------------------

claim covered by Section 11 hereof between the Executive and any other Releasee
who offers or agrees to arbitrate the claim in this manner. This arbitration
requirement applies to, among other things, disputes about the validity,
interpretation, or effect of this Agreement or alleged violations of it.

 

Arbitration: The arbitration shall be in accordance with the then-current
arbitration rules and procedures for contract disputes governing arbitrations
administered by the Judicial Arbitration and Mediation Service (JAMS), except as
provided in this section. Arbitration shall take place in Stamford, Connecticut
before an experienced contract arbitrator licensed to practice law in that state
who has been selected in accordance with subsection (c). The arbitrator may not
modify or change this Agreement in any way. The Executive, the Company, and any
Releasee who agrees to arbitrate an arbitrable dispute under this Section 20
agrees to submit to personal jurisdiction in the State of Connecticut for such
arbitration and in any jurisdiction necessary for the enforcement of any
arbitration award. The Executive represents that Stamford, Connecticut is a
convenient dispute resolution location for him.

 

Selection of the Arbitrator: The arbitrator shall be selected as follows: JAMS
shall give each party a list of 11 arbitrators drawn from its panel of contract
dispute arbitrators. Each party may strike all names on the list it deems
unacceptable. If only one common name remains on the lists of both parties, that
individual shall be designated as the Arbitrator. If more than one common name
remains on the lists of both parties, the parties shall strike names alternately
from the list of common names until only one remains. The party who did not
initiate the claim shall strike first. If no common name exists on the lists of
both parties, JAMS shall furnish an additional list and the process shall be
repeated. If no arbitrator has been selected after two lists have been
distributed, then the parties shall strike alternately from a third list, with
the party initiating the claim striking first, until only one name remains. That
person shall be designated as the arbitrator. Striking decisions must be made
and communicated to the other party and JAMS within 10 calendar days after the
date of the transmittal communication relaying the arbitrators remaining for
selection. In the event a party does not make a timely strike, the other party
may select the arbitrator from the names remaining.

 

Fees and Expenses: Each party shall pay the fees of his or her attorneys, the
expenses of his or her witnesses, and any other expenses that party incurs in
connection with the arbitration, but all costs of the arbitration itself,
including the fees of the arbitrator, the cost of any record or transcript of
the arbitration, administrative fees, and other fees and costs shall be paid in
equal shares by both parties. At the Executive’s written request and on a
showing of substantial hardship, the Company shall advance all or a portion of
the Executive’s share of those arbitration costs to the extent they would exceed
the out-of-pocket costs the Executive would have incurred in a lawsuit.
Notwithstanding the above, if the Executive prevails in whole or in part on any
material claim which is a subject of the arbitration, the Company shall
reimburse all of the Executive’s legal fees and expenses reasonably incurred.

 

Exclusive Remedy: Arbitration in this manner shall be the exclusive remedy for
any claim that must be arbitrated pursuant to this section. Should Executive or
the Company attempt to resolve such a claim by any method other than arbitration
pursuant to this section, the responding party will be entitled to recover from
the initiating party all damages, expenses, and reasonable attorneys’ fees
incurred as a result of that breach.

 

Revocation. In accordance with the Executive’s rights under ADEA, the Executive
shall have seven days from the date of execution of this Agreement in which to
determine whether to revoke the Agreement. To revoke this Agreement, the
Executive must provide a written notice of revocation to the general counsel of
the Company. If the Executive timely revokes this Agreement, the Agreement shall
be null and void ab initio and of no further force or effect.

 

22. Authority to Sign. The Company represents that the individual signing on
behalf of the Company was duly authorized to do so.

 

6



--------------------------------------------------------------------------------

Please carefully read and consider all of the provisions of this Release before
signing it. This Release includes a release of known and unknown claims and its
arbitration-of-claims requirement waives your right to a jury trial. This
Release becomes effective upon your signing before March 2, 2005. Please initial
each page.

 

3/1/05

      /s/    ERNEST S. WONG        

Date

      Ernest S. Wong

State of                    CT  )

       

                                       ) ss: Fairfield

     

March 1, 2005

County of                       )

       

 

Personally appeared before me, the undersigned, Ernest S. Wong, signer and
sealer of the foregoing instrument, who acknowledged the same to be free in act
and deed.

 

         /s/    SHERRIE WRIGHT                

Notary Public

       

My Commission Expires June 30, 2007

March 1, 2005         Date        

 

Agreed to by FactSet Research Systems Inc.         By:   /s/    PHILIP A.
HADLEY                        

Name:

  Philip A. Hadley                

Title:

  Chief Executive Officer            

 

Date: March 1, 2005

       

STATE OF                     CT   )

       

                                                 ) ss: Fairfield

     

March 1, 2005

COUNTY OF                         )

       

 

Personally appeared before me, the undersigned, Philip Hadley, signer and sealer
of the foregoing instrument, who acknowledged the same to be free in act and
deed.

 

                   /s/    VICTORIA L. COLBURN                

Notary Public

       

My Commission Expires 12/31/2006

 

March 1, 2005

Date

 